EXHIBIT (p)(5) ARMORED WOLF, LLC Personal Investment and Trading Policy, Statement on Insider Trading and Code of Ethics This Personal Investment and Trading Policy, Statement on Insider Trading and Code of Ethics (the Code) of Armored Wolf, LLC (AW) is adopted voluntarily by Armored Wolf, LLC (AW). The Code sets forth the standards of business conduct required by AW of their supervised persons and requires those supervised persons to comply with the federal securities laws. Standards of Business Conduct AW seeks to foster and maintain a reputation for honesty, integrity and professionalism. That reputation is a vital business asset. The confidence and trust placed in AW by our clients is something we value and endeavor to protect. To further that goal, we have adopted this Code and implemented policies and procedures to prevent fraudulent, deceptive and manipulative practices and to ensure compliance with the federal securities laws and the fiduciary duties owed to our clients. We are fiduciaries and as such, we have affirmative duties of care, honesty, loyalty and good faith to act in the best interests of our clients. Our clients interests are paramount and come before our personal interests. Our Access Persons and Supervised Persons, as those terms are defined in this Code, are also expected to behave as fiduciaries with respect to our clients. This means that each must render disinterested advice, protect client assets (including nonpublic information about a client or a client account) and act always in the best interest of our clients. We must also strive to identify and avoid conflicts of interest, however such conflicts may arise. Access Persons and Supervised Persons of AW must not: employ any device, scheme or artifice to defraud a client; make to a client any untrue statement of a material fact or omit to state to a client a material fact necessary in order to make the statements made, in light of the circumstances under which they are made, not misleading; engage in any act, practice, or course of business that operates or would operate as a fraud or deceit upon a client; engage in any manipulative practice with respect to a client; use their positions, or any investment opportunities presented by virtue of their positions, to personal advantage or to the detriment of a client by, for example, front- turning the client; execute trades from their homes or outside the offices of AW without appropriate controls; or conduct personal trading activities in contravention of this Code or applicable legal principles or in such a manner as may be inconsistent with the duties owed to clients as a fiduciary. To ensure compliance with these restrictions and the federal securities laws, we have adopted, and agreed to be governed by, the provisions of this Code in addition to the procedures contained in the Employee Handbook. However, Access Persons and Supervised Persons are expected to comply not merely with the letter of the law, but also with the spirit of the law, and this Code. Should you have any doubt as to whether this Code applies to you, or any questions concerning compliance with the Code, you should contact AWs Chief Legal Officer, Mohan V. Phansalkar. I. DEFINITIONS A. Access Person. The term  Access Person  means (i) any Supervised Person who (1) has access to nonpublic information regarding a Clients purchase or sale of securities; or (2) is involved in making securities recommendations to Clients or who has access to such recommendations that are nonpublic; (ii) all of the directors, officers or partners of AW and (iii) any other person, including any consultant, who the Chief Legal Officer determines to be an Access Person. By way of example, Access Persons include, but are not limited to, portfolio management personnel and research analysts, and other persons who communicate with investors about portfolio holdings information and securities recommendations to clients. Administrative, technical, and clerical personnel, or consultants to AW may also be Access Persons if their functions or duties provide them with access to nonpublic information on Client portfolio holdings and securities recommendations. Generally, all employees of AW are deemed to be Access Persons. Absent a written notice from the Chief Legal Officer confirming that an employee is not an Access Person, each employee must comply with all requirements applicable to Access Persons. B. AW. The term 
